Per Curiam.

The evidence sufficiently establishes a prima facie case. The truck had painted upon it the words, “ M. Lichtenstadter, 54th Street and 1st Avenue.” It was loaded with what appeared to be flour barrels. Defendant was engaged in the flour business at 986 First avenue, near Fifty-fourth street. The facts established were sufficient to- put defendant upon his proof. Doherty v. Lord, 8 Misc. Rep. 227; Seaman v. Koehler, 122 N. Y. 646.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs.